            Case 2:20-cv-01316-JAD-EJY Document 25 Filed 09/11/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     HOLLY A. VANCE
 4   Assistant United States Attorney
     United States Attorney’s Office
 5   400 S. Virginia Street, Suite 900
     Reno, NV 89501
 6   (775) 784-5438
     Holly.A.Vance@usdoj.gov
 7
     Attorneys for Respondents
 8

 9                                UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA
11
     Aracely Pacheco Moran,                        )   Case No. 2:20-cv-01316-JAD-EJY
12                                                 )
                    Petitioner,                    )
13                                                 )   Stipulation and Order for Extension of
            v.                                     )   Time
14                                                 )
     Chad Wolf, Acting Secretary of Homeland       )   (First Request)
15   Security; Matthew T. Albence, Deputy          )
     Director and Senior Official Performing the   )
16   Duties of the Director for U.S. Immigration   )
     and Customs Enforcement; Kenneth T.           )
17   Cuccinelli, Senior Official Performing the    )
     Duties of Director, U.S. Citizenship and      )
18   Immigration Services; Unknown Does
     Defendants 1-100, inclusive,
19
                    Respondents.
20

21          Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Petitioner and Respondents,

22   through undersigned counsel, stipulate and request that the Court approve a 21-day

23   extension of time, from September 14, 2020 to October 5, 2020, for Respondents to file a

24   response to the Amended Complaint for Injunctive and Mandamus Relief (“Amended

25   Complaint”) (ECF No. 17).

26          Defense counsel’s office has been inundated with emergency COVID-19-related

27   motions and she is assisting with handling that litigation. The deadlines in those cases are

28

                                                   1
            Case 2:20-cv-01316-JAD-EJY Document 25 Filed 09/11/20 Page 2 of 2



 1   shortened and require prompt action. Under the circumstances, good cause exists to extend
 2   the time for Respondents to file their response to the Petitioner’s Amended Complaint. See
 3   Fed. R. Civ. P. 6(b)(1)(A) (“When an act may or must be done within a specified time, the
 4   court may, for good cause, extend the time…with or without motion or notice if the court acts,
 5   or if a request is made, before the original time or its extension expires[.]”) (emphasis added).
 6          This is the first request for an extension of time. This stipulated request is filed in good
 7   faith and not for the purpose of undue delay.
 8          Respectfully submitted this 11th day of September 2020.
 9

10    MILLENIUM LEGAL LLC                                NICHOLAS A. TRUTANICH
                                                         United States Attorney
11

12    /s/ Brian J. Ramsey__________                      /s/ Holly A. Vance______
      BRIAN J. RAMSEY, ESQ.                              HOLLY A. VANCE
13    Nevada Bar No. 5507                                Assistant United States Attorney
      5258 South Eastern Avenue, Suite 252
14    Las Vegas, Nevada 89119                            Attorneys for Respondents
15    Attorney for Petitioner
16
                                                  IT IS SO ORDERED:
17

18

19                                                UNITED STATES MAGISTRATE JUDGE
20
                                                  DATED: September 11, 2020
21

22

23

24

25

26

27

28

                                                     2
